             Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 1 of 10




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
       STATE OF WASHINGTON,                            C17-5806RJB
 9
                             Plaintiff,
10
                  v.
11
       THE GEO GROUP, INC.,
12
                             Defendant.
13

14     UGOCHUKWU GOODLUCK                              C17-5769RJB
       NWAUZOR, FERNANDO
15     AGUIRRE-URBINA, individually and
       on behalf of all those similarly
16     situated,
                                                       ORDER GRANTING MOTION FOR
17                                   Plaintiffs,       TRIAL SETTING IN PERSON OR ZOOM
                                                       AND SETTING SCHEDULE
18                v.

19     THE GEO GROUP, INC., a Florida
       corporation,
20
                                 Defendant
21

22
            This matter comes before the Court on Plaintiff State of Washington’s Motion for Trial
23
     Setting In Person or Zoom (C17-5806RJB, Dkt. 432) and also on the Court’s Order for Status
24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 1
              Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 2 of 10




 1   Conference (C17-5806RJB, Dkt. 437). The Court conducted the referenced status conference by

 2   Zoom on March 16, 2021, and made certain oral rulings that are memorialized herein. The Court

 3   has considered the contents of the files in both cases, all documents filed in support of and in

 4   opposition to the motion, as well as the parties’ Joint Report Regarding Remote Trial

 5   Proceedings (C17-5806RJB at Dkt. 430 & C17-5769RJB at Dkt. 314) and the events of the

 6   status conference. The Court is fully advised.

 7                                                REMOTE TRIAL

 8           These cases were set to begin trial on April 13, 2020, but were continued due to the

 9   COVID-19 pandemic and the Court’s General Order on March 20, 2020 (C17-5806RJB Dkt.

10   360). The final Pretrial Conference was held on May 1, 2020 (C17-5806RJB at Dkt. 387) and a

11   Final Pretrial Order (C17-5806RJB at Dkt. 388) was filed on May 6, 2020. Since that time, the

12   cases have been on the Court’s calendar in standby status, to be called for trial as the first civil

13   jury cases when the pandemic allows jury trials.

14           Since the events of last spring, other judges in this district have conducted civil jury trials

15   on the Zoom platform and report that fair trials have been conducted. The Western District of

16   Washington has produced substantial materials to aid counsel, court staff and judges in

17   conducting trials on the Zoom platform. The Court is satisfied that it has the authority to order a
                                                                        1
18   remote trial even over the objection of one or all parties.

19           The Western District of Washington Chief Judge has issued a series of orders regarding

20   the conducting of trials during the COVID-19 pandemic, and an additional General Order is

21

22

23
     1
      See, for example, Judge Rothstein’s Order Directing Jury Trial by Videoconference in Liu v State Farm, C18-
     1862BJR.
24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 2
              Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 3 of 10




 1   expected soon. Hopefully, a traditional courtroom jury trial will be possible by June 1, 2021, but

 2   that remains to be seen.

 3           It appears to the Court, and the Court finds, that these cases can not be further delayed

 4   without a firm setting, without serious harm to the interests of justice. It further appears to the

 5   Court, and the Court finds, that it is likely that, due to the COVID-19 pandemic, a traditional

 6   courtroom trial may not be possible for a trial date of June 1, 2021, without seriously

 7   jeopardizing public health and safety.

 8           Under these circumstances, the Court and counsel should prepare for a remote trial on the

 9   Zoom platform, subject to returning to a traditional format should that be possible in whole or in

10   part by the trial date set.

11                                 HEARINGS AND TRIAL SETTINGS

12           For the foregoing reasons, the following hearing and trial dates are hereby set:

13                   Trial First Phase to begin on Tuesday, June 1, 2021 at 9:30 a.m.

14                   Hearing to Consider admissibility of Trial First Phase contested exhibits insofar

15           as possible set for Wednesday, April 28 at 2021 at 9:30 a.m. Counsel should provide hard

16           copies of those exhibits to the Court by April 21, 2021.

17                   Supplemental Final Pretrial Conference and technology check set for Friday, May

18           21, 2021, at 8:30 a.m.

19

20

21

22

23

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 3
             Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 4 of 10




 1                                    ORDER FOR REMOTE TRIAL

 2          The Court ORDERS that the jury trial scheduled to commence on June 1, 2021, at 9:30

 3   a.m., be conducted using the following procedures and protocols.

 4   A.     Remote / Virtual Trial Format

 5                 1       The entire trial, including jury deliberations, will take place using the

 6          ZoomGov.com platform. The parties, counsel, witnesses, jurors, and court staff will not

 7          be physically present in the courtroom.

 8                 2.      The public will have telephonic access via a number published on the

 9          Court’s trial calendar.

10   B.     Preparation

11                 1.      Counsel shall familiarize themselves with the ZoomGov.com and

12          Box.com platforms by reviewing the tutorials located at

13          https://www.wawd.uscourts.gov/attorneys/remotehearings.

14                 2.      Counsel shall ensure that they and each of their witnesses have the

15          hardware, software, data bandwidth, and Internet access required to participate remotely.

16          The minimum system requirements are posted at

17          https://www.wawd.uscourts.gov/attorneys/remotehearings.

18                 3.      Counsel shall also ensure that they have one or more alternative means of

19          communicating with their clients and witnesses, as well as with the Court, outside the

20          ZoomGov.com platform (e.g., via cellular phone or email).

21                 4.      Counsel shall consider establishing a high-speed Internet connection (a

22          hard-wired connection is generally preferable to a wireless Internet connection). Counsel

23          shall also consider the feasibility of participating from their office if the impact of others

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 4
           Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 5 of 10




 1        requiring Internet usage during the proceedings might impact a participant’s connection

 2        speed.

 3   C.   Recording

 4                 1.      The Court will provide a court reporter for the trial. No part of the trial

 5        may be reproduced, distributed, or transmitted in any form or by any means, in whole or

 6        in part, by any participant (attorney, party, witness, or juror) or public observer. This

 7        prohibition includes any audio or video recording, photographs, and/or screenshots. The

 8        parties and counsel shall ensure that each trial participant for which they are responsible

 9        acknowledges and agrees to this prohibition.

10   D.   Witnesses and Participants

11                 1.      Counsel shall provide, via email to the Court’s Trial Coordinator, Tyler

12        Campbell, Courtroom Deputy at tyler_campbell@wawd.uscourts.gov the following

13        information for each party, attorney, paralegal, legal assistant, trial or technical

14        consultant, and witness who will participate remotely:

15                 Name

16                 Email address

17                 Phone number

18                 Participant status (e.g., party, attorney, witness, etc.)

19                 2.      Prior to trial, the Court’s Trial Coordinator will supply to counsel the links

20        for the ZoomGov.com sessions. Counsel shall forward the links to other participants,

21        including witnesses, as appropriate.

22                 3.      After using the link to access the ZoomGov.com session, participants will

23        enter a virtual waiting room. They will be admitted from the virtual waiting room into the

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 5
           Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 6 of 10




 1        virtual courtroom when appropriate. Counsel are responsible for notifying witnesses

 2        when and how they are expected to report to the virtual waiting room.

 3                4.     Participants who will not be examining witnesses, testifying, or otherwise

 4        presenting matters during the proceedings (e.g., attorneys, paralegals, legal assistants, and

 5        trial or technical consultants) shall use the ZoomGov.com platform controls to mute their

 6        microphones and deactivate their cameras.

 7                5.     During the virtual hearing, each party and all jurors will be visible on

 8        video with microphones muted.

 9                6.     Counsel and the witness are not to communicate through any other device

10        or method while the witness is testifying. Counsel and the witness may be in the same

11        room.

12   E.   Exhibits

13                1.     Exhibits shall be numbered in advance of trial.

14                2.     All exhibits shall be uploaded by counsel to the “Box.com” platform via

15        one or more links that the Court’s Trial Coordinator will provide via email prior to the

16        trial date.

17                3.     Exhibits as to which admissibility has been stipulated shall be uploaded to

18        the Box.com folder labeled “Admitted Exhibits.” Exhibits as to which admissibility is

19        disputed shall be uploaded to the respective Box.com folders labeled “Plaintiff’s

20        Proposed Exhibits” and “Defendant’s Proposed Exhibits.” At the end of each trial day,

21        the Court’s Trial Coordinator and counsel will confer, and the Court’s Trial Coordinator

22        will transfer into the “Admitted Exhibits” folder any exhibits in the folders for

23

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 6
           Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 7 of 10




 1        “Plaintiff’s Proposed Exhibits” and “Defendant’s Proposed Exhibits” that have been

 2        offered and admitted into evidence.

 3               4.      After the close of evidence and before the jury begins deliberating, the

 4        Court’s Trial Coordinator and counsel will confer to confirm that the “Admitted

 5        Exhibits” folder accurately reflects the evidence admitted during the course of trial.

 6        During their deliberations, the jurors will be provided access to the Box.com folder for

 7        “Admitted Exhibits.”

 8               5.      Hard copies of all exhibits shall be delivered to the Court’s courtroom

 9        deputy clerk Tyler Campbell, at 1717 Pacific Avenue Rm 3100, Tacoma, WA 98402 at

10        least two (2) judicial days before the first day of trial. These exhibits shall be bound in

11        one or more three-ring notebooks and appropriately tabbed by exhibit number. While

12        testifying, each witness shall have available a copy of any exhibit that he or she will be

13        expected to use or examine during the trial. The witness shall not access any copy of an

14        exhibit unless and until instructed to do so by the examining counsel. With regard to

15        exhibits as to which admissibility is disputed, the Court will conduct proceedings outside

16        the presence of the jury during which counsel may present arguments and, if necessary,

17        voir dire witnesses, using the screen-sharing function in ZoomGov.com to display the

18        exhibits at issue from the respective Box.com folders. To the extent possible, the Court

19        will rule on the admissibility of exhibits before a witness who is expected to use or

20        examine such exhibits testifies.

21               6.      The parties shall comply with Local Civil Rule 32(e) concerning the use of

22        depositions at trial. Video depositions that are used as substantive evidence shall be

23        broadcast via ZoomGov.com using the screen-sharing function. Counsel may, but are not

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 7
           Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 8 of 10




 1        required to, upload video depositions to their respective Box.com folders, but the

 2        recordings will not be transferred to the “Admitted Exhibits” folder. Transcripts of

 3        depositions used during the trial for impeachment or as substantive evidence need not be

 4        sealed prior to their use. Counsel may either show the portion of the transcript at issue to

 5        the witness using the screen-sharing function in ZoomGov.com or transmit the entire

 6        transcript to the witness via mail, email, or otherwise in advance of his or her testimony.

 7                7.      If a program or platform other than Box.com will be used to publish

 8        exhibits to the jury, then counsel shall file, prior to the first day of trial, a certification

 9        signed under penalty of perjury indicating that the exhibits to be displayed to the jury

10        using the other program or platform are identical to the exhibits uploaded into the folders

11        on Box.com. The parties may use trial presentation technology to present exhibits

12        through the screen share function in ZoomGov.com.

13   F.   Professionalism During the Trial

14                1.      Ambient Noise Protocols:

15                        a. All participants who are not actively being questioned as a witness,

16                asking questions of a witness, defending a witness, or providing or responding to

17                opening statements, closing arguments, or other arguments, shall use the

18                ZoomGov.com platform controls to mute their microphone and deactivate their

19                video camera. The Court’s Trial Coordinator, who will “host” the ZoomGov.com

20                sessions, will mute any participant who fails to follow this protocol.

21                        b. Participants using multiple devices in a single workspace to access the

22                trial should avoid audio feedback issues by using the microphone and speakers on

23                only one device at a time, or by using headphones.

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 8
           Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 9 of 10




 1                2.         Courtesy and Decorum: To the extent possible, remote trial participants

 2        should conduct themselves in the same way they would if they were physically present in

 3        a courtroom. They should avoid interrupting someone who is speaking, except as

 4        necessary to raise an objection. Virtual trial participants should silence electronic devices

 5        other than the devices necessary to their remote participation, close unnecessary

 6        computer programs or applications (such as email or calendar notifications), and take

 7        steps to remove or minimize anything in their remote workspace that might distract from

 8        the integrity of the proceedings. The Court understands that conducting trial virtually,

 9        from one’s home, for example, presents many challenges. The Court asks all remote

10        participants to do their best to maintain professionalism in order to conduct a fair and

11        efficient trial.

12                3.         Objections: Counsel should raise their hand to signal an objection. When

13        an objection is made, the witness shall stop talking until the Court rules on the objection.

14        If the objection requires a discussion outside the presence of the jury, the jurors will be

15        placed in the virtual jury room.

16                4.         Disconnection: In the event that the Court, a party, an attorney of record,

17        a witness, a juror, or anyone else necessary to the proceedings becomes disconnected

18        from the remote trial, the trial will stop while the connection is reestablished. If the

19        participant has difficulty reconnecting, he or she should call Tyler Campbell at (253) 882-

20        3822. In advance of calling a witness to the virtual stand, counsel must establish with the

21        witness a protocol for contacting the witness in the event of disconnection and ensure that

22        the alternative means of communication (e.g., a cellular phone) is operational.

23

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 9
            Case 3:17-cv-05769-RJB Document 323 Filed 03/17/21 Page 10 of 10




 1                  5.     Appropriate Dress: Parties, witnesses, and counsel shall dress in the

 2          same manner as they would if they physically appeared in a courtroom.

 3                  6.     Screen Names: Remote participants should endeavor to use a screen

 4          name in the ZoomGov.com platform that indicates their actual first and last names. As

 5          “host,” the Court’s Trial Coordinator will rename any participant whose screen name is

 6          incomplete, confusing, unprofessional, or otherwise improper.

 7          IT IS SO ORDERED. It is further

 8          ORDERED that Plaintiff State of Washington’s Motion for Trial Setting In Person or

 9          Zoom (C17-5806RJB, Dkt. 432) is hereby GRANTED.

10          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

11   to any party appearing pro se at said party’s last known address.

12          Dated this 17th day of March, 2021.

13

14
                                           ROBERT J. BRYAN
15
                                           United States District Judge
16

17

18

19

20

21

22

23

24

     ORDER GRANTING MOTION FOR TRIAL SETTING IN PERSON OR ZOOM AND SETTING
     SCHEDULE - 10
